                                         Case 3:20-cv-00734-WHA Document 279 Filed 04/09/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GABY’S BAGS, LLC,                                   Case No. 20-cv-00734-WHA (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9              v.
                                                                                             Re: Dkt. No. 243, 273, 274, 276
                                  10     MERCARI, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This order resolves the discovery briefs at ECF Nos. 243, 273, 274 and 276.
                                  14          ECF No. 243. Gaby’s Bags has demonstrated that the four documents at issue merit HC-
                                  15   AEO treatment under the protective order. Therefore, it’s motion to retain that confidentiality
                                  16   designation is granted. With respect to redactions, the Court’s order at ECF No. 278 states how
                                  17   the Court plans to address that.
                                  18          ECF Nos. 273 and 274. This is a motion for a protective order by Mercari concerning a
                                  19   Rule 30(b)(6) deposition notice. Like most of the parties’ discovery briefs, the parties devote their
                                  20   efforts to accusing each other of misconduct, so much so that the merits arguments are only a
                                  21   small portion of the brief and are presented in a conclusory fashion. The parties are also big fans
                                  22   of long string cites to non-binding case law, but allergic to explaining their positions in any detail.
                                  23   For the most part, therefore, this 20-page discovery brief was unhelpful.
                                  24          Mercari complains that the instructions and definitions in the deposition notice are
                                  25   “obviously” improper, but does not say how. The Court doesn’t see how they are improper. If
                                  26   Mercari wants to, it can ignore all of the instructions and definitions because the deposition topics
                                  27   are perfectly understandable without them.
                                  28          The Court agrees with Mercari that topic 1 violates paragraph 32 of Judge Alsup’s
                                         Case 3:20-cv-00734-WHA Document 279 Filed 04/09/21 Page 2 of 3




                                   1   Standing Order. Mercari’s proposed narrowing of topic 1 is fine. The Court also agrees with

                                   2   Mercari that topic 2 violates paragraph 32 and that the proper remedy is to quash it.

                                   3          For topic 3, the Court doesn’t see the relevance of Mercari’s parent company or subtopic

                                   4   (a) and quashes those. The remaining topics seem potentially relevant to damages, including

                                   5   punitive damages, and not that burdensome. The Court denies the motion for a protective order as

                                   6   to the remaining topics.

                                   7          Mercari says that “Topics 3 and 5(b)-(c) improperly seek eight years’ worth of completely

                                   8   irrelevant and highly proprietary financial information from Mercari and its ‘parent company,’

                                   9   even though the Court already denied GB’s motion to compel on these exact issues.” But,

                                  10   actually, that was just topic 3. Topics 5(b)-(c) are completely different. Thus, the Court can see

                                  11   that Mercari is challenging topics 5(b)-(c), but despite having 10 pages to brief this dispute,

                                  12   Mercari says literally nothing about why topics 5(b)-(c) are improper. They seem like appropriate
Northern District of California
 United States District Court




                                  13   deposition topics. The Court denies Mercari’s request to quash those topics.

                                  14          For topic 6, halfway through (“investigations, proceedings or legal actions . . .”), it simply

                                  15   becomes a different topic. The Court quashes the second half of topic six because it causes

                                  16   Gaby’s Bags to exceed the limit of 10 subjects in Judge Alsup’s Standing Order.

                                  17          For the rest of the topics, Mercari says they “need to be narrowed to non-expert, non-

                                  18   privileged representative/cumulative examples and/or percipient facts, and only on behalf of

                                  19   Mercari (not any other non-party), as discussed above and in Mercari’s objections.” But these are

                                  20   fact witness depositions, so it’s not necessary to explain they are not expert witnesses. Claims of

                                  21   privilege have to be asserted on a question by question basis. The deposition notice is directed to

                                  22   Mercari, so there is no need to explain that the deponent is Mercari; that is obvious. Whether the

                                  23   witness must be expected to memorize every time something happened or can limit his or her

                                  24   testimony to more general statements with some examples just depends on how much detail the

                                  25   topic touches. For example, topic 7 asks about “Communications between Mercari and any of the

                                  26   Counterclaim-Defendants.” If there were three such communications, the Court would expect the

                                  27   witness to be able to identify them. If there were 200, then the 30(b)(6) testimony will have to be

                                  28   at a higher level of generality. Mercari will have to figure this out on its own, as the Court doesn’t
                                                                                         2
                                         Case 3:20-cv-00734-WHA Document 279 Filed 04/09/21 Page 3 of 3




                                   1   know how much detail might be responsive to these deposition topics. Finally, the Court does not

                                   2   understand what Mercari is arguing when it refers to “cumulative examples” or “percipient facts.”

                                   3          Accordingly, Mercari’s motion for a protective order is granted in part and denied in part

                                   4   as stated above.

                                   5          ECF No. 276. Mercari’s motion for a protective order to bar Germaine Cota from being

                                   6   deposed under the apex doctrine is denied. Mercari has not established that Cota is an apex

                                   7   witness. Mercari states only that she used to be the company’s Chief Financial Officer.

                                   8          Large, multinational companies can have multiple apex witnesses, but small and mid-sized

                                   9   companies probably don’t. Mercari provides no information concerning its size, organization or

                                  10   executive structure, and no description of Cota’s former responsibilities (other than her title) or the

                                  11   number of people who reported to her. Mercari’s letter brief mentions that Gaby’s Bags also

                                  12   sought to depose Mercari’s General Counsel, Chief Executive Officer, Chief Information Officer,
Northern District of California
 United States District Court




                                  13   and a Senior Vice President. The Court can infer that a former CFO is less important than the

                                  14   CEO, but Mercari provides no information about Cota’s rank within the company as compared to

                                  15   the GC, CIO or SVP. Because Mercari has proclaimed, but not shown, that Cota is an apex

                                  16   witness, its motion is denied.

                                  17          IT IS SO ORDERED.

                                  18

                                  19   Dated: April 9, 2021

                                  20
                                                                                                     THOMAS S. HIXSON
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
